CRAWLEY, Judge,
concurring in the result.
I agree with Judge Wright that the trial court did not err in its judgment establishing the boundary line and that the Silases did not prove that they adversely possessed the disputed property. I disagree with Judge Wright’s statement that the Silases are required to prove 10 years of possession and color of title, payment of taxes, or descent or devise. The caselaw does not require proof of the latter.
In a boundary-line dispute between coterminous landowners, such as this one, where adverse possession is an issue, our supreme court has held:
“[A] coterminous landowner, like [the Si-lases], must prove open, notorious, hostile, continuous, and exclusive possession for only ten years. [They] need not prove either a deed or color of title to the property, annual listings for taxation, or descent or devise from a predecessor in order to maintain [their] claim. Mardis v. Nichols, 393 So.2d 976 (Ala.1981).”
Tidwell v. Strickler, 457 So.2d 365, 368 (Ala.1984). See also, Godwin Enterprises, Inc. v. Taylor, 540 So.2d 703 (Ala.1988); Lee v. Brown, 482 So.2d 293 (Ala.1985).
ROBERTSON, P.J., and MONROE and THOMPSON, JJ., concur.